DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 9-12 are objected to because of the following informalities:
Claim 4, line 4, “a structure that aromatic rings are linked by” should be “a structure comprising aromatic rings that are linked by”.
Claim 9, line 1, “for display” should be “for a display”.
Claim 10, line 1, “for display” should be “for a display”.
Claim 10, line 2, “for flexible display” should be “for a flexible display”.
Claim 11, line 1, “for display” should be “for a display”.
Claim 12, line 1, “for display” should be “for a display”.
Claim 12, line 2, “for flexible display” should be “for a flexible display”.

Appropriate correction is required.


Claim Rejections - 35 USC § 102
Claim(s) 1-6 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 105461923) as evidenced by the Sigma Aldrich product page for “1,3-Bis(3-aminopropyl)-1,1,3,3-tetramethyldisiloxane".
Note: citations refer to the provided machine translation of CN ‘923 unless otherwise noted.
Regarding claims 1 and 4-6:
Li discloses a polyimide film formed from a fluorine-containing dianhydride, a fluorine-containing diamine, and a silicon-containing diamine (abstract; p2). Li teaches the polyimide film has excellent colorless transparency, including having a maximum transmittance of 96% (p4).
The dianhydride comprises an aromatic ring (p4). The fluorine-containing diamine also comprises an aromatic ring (p4). Suitable silicon-containing diamines are those forming a residue according to the following formula, wherein a is an integer greater than or equal to 1 (p3; original CN ‘923 at [0018]):

    PNG
    media_image1.png
    182
    498
    media_image1.png
    Greyscale

Example such diamines include 1,3-bis(3-aminopropyl)-1,1,3,3-tetramethyldisiloxane and 1,3-bis(3-aminobutyl)-1,1,3,3-tetramethyldisiloxane, which comprise two silicon atoms. The molar ratio of the fluorine-containing diamine to the silicon-containing diamine is 95 to 20:5, i.e., the fluorine-containing diamine comprises 80-95 mol% of the diamines (80%=20/(20+5)*100%) (p3; claim 3).
Additionally, Examples 1-3 each disclose polyimides formed from “4,4-hexafluoroisopropyl phthalic anhydride” (i.e., 4,4′-(hexafluoroisopropylidene)diphthalic anhydride or 6FDA); 4,4'-diamino-2,2'-bistrifluoromethylbiphenyl (TFMB); and 1,3-bis(3-aminopropyl)-1,1,3,3-tetramethyldisiloxane (AprTMOS), where the relative amount of the monomers are varied in each example (p5-6). The examiner submits that Example 1 discloses a relative molar ratio of TFMB:AprTMOS of 95:5; Example 2 discloses a ratio of 90:10; and Example 3 discloses a ratio of 80:20. The examiner an illustrative calculation using Example 2. Li discloses the use of 4.4199 g of TFMB, which has a molecular weight of 320.23 g/mol; therefore, this equals 0.013802 mol. Li discloses the use of 0.4216 mL of AprTMOS. The provided Millipore Sigma data sheet indicates AprTMOS has a density of 0.901 g/mL and a molecular weight of 248.51 g/mol. Therefore, 0.4216 mL equates to 0.001535 mol. As such, the relative amount of TFMB is 0.013802 divided by the sum of 0.013802 and 0.001535, which is approximately 90%.
The examiner submits the polyimide films of Li comprising polymers having structures within presently claimed General Formula (1) (such as, but not limited to Examples 2 and 3) inherently have the same properties of total light transmittance, yellowness index, glass transition temperature, and tensile elastic modulus as claimed because they are otherwise the same materials as presently claimed.
Regarding claim 2
The examiner submits the polyimide films of Li comprising polymers having structures within presently claimed General Formula (1) (such as, but not limited to Examples 2 and 3) inherently have the same property of birefringence index as claimed because they are otherwise the same materials as presently claimed.
Regarding claim 3:
The examiner submits the polyimide films of Li comprising polymers having structures within presently claimed General Formula (1) (such as, but not limited to Examples 2 and 3) inherently have the same property according to the static bending test as claimed because they are otherwise the same materials as presently claimed.
Regarding claims 9-10:
Li teaches the films are useful for liquid crystal displays (abstract, p4).
There is no disclosure in Li that the film is for a flexible display. However, the recitation in the claim that the surface material is “for flexible display” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
The examiner takes the position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, and further that the prior art structure is capable of performing the intended use. Given that Li discloses a polyimide film as presently claimed, it is clear this film would be capable of performing the presently claimed intended use, i.e., for a flexible display, as required in the above cited portion of the MPEP.



Claim Rejections - 35 USC § 103
Claim(s) 7-8 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 105461923) in view of Choi et al. (US 2018/0196169).
Regarding claims 7-8 and 11:
Li teaches polyimide films useful for displays as previously explained.
Li is silent with regard to a hard coat layer as presently claimed.
Such features were known in the art. For example, Choi discloses a display device having improved hardness and flexibility that comprises a plastic film substrate and a hard-coating layer [0001; 0007]. The substrate can be polyimide [0009]. The hard-coating layer is made from an active energy ray curable resin composition comprising (A) a (meth)acrylate having a hydroxyl group and a (meth)acryloyl group, (B) an isocyanate compound, and (C) a (meth)acrylate compound [0007; 0080]. The equivalent weight of the (meth)acryloyl group is 150-800 g/eq. (i.e., the polymer contains at least 2 such groups per molecule) [0073]. Additionally, the compound (C) can comprise multifunctional (meth)acrylates having three or more (meth)acryloyl groups in one molecule to improve the hardness of the layer [0080-0082]. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply a hard-coating layer as taught by Choi to provide improved hardness to Li’s polyimide film. 
Regarding claim 12:
Choi teaches the laminates can be used for flexible displays [0040].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (Macromol. Res. 25, 1076–1084 (2017)) discloses transparent fluorinated poly(imide siloxane) copolymers. The article was first published 10/27/2017 which is after the effective filing date of the present application. The publication information is included as the last page of the copy of the document provided by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787